PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES SECOND QUARTER 2 SECOND QUARTER ADJUSTED FFO OF $0.34 PER SHARE TIMONIUM, MARYLAND – July 26, 2007 – Omega Healthcare Investors, Inc. (NYSE:OHI) today announced its results of operations for the quarter ended June 30, 2007.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three months ended June 30, 2007 of $22.4 million or $0.33 per common share.The $22.4 million of FFO available to common stockholders for the quarter includes $0.3 million of non-cash restricted stock expense and $0.1 million of non-cash consolidation adjustments due to Financial Accounting Standards Board Interpretation No. 46R, Consolidation of Variable Interest Entities (“FIN 46R”).FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.34 per common share for the three months ended June 30, 2007.Adjusted FFO is a non-GAAP financial measure, which additionally excludes the impact of certain non-cash items and certain items of revenue or expenses, including: restricted stock expense and FIN 46R consolidation adjustments.For more information regarding FFO and adjusted FFO, see the “Funds From Operations” section below. GAAP NET INCOME For the three-month period ended June 30, 2007, the Company reported net income of $16.1 million, net income available to common stockholders of $13.6 million, or $0.20 per diluted common share and operating revenues of $38.2 million.This compares to net income of $17.5 million, net income available to common stockholders of $15.0 million, or $0.26 per diluted common share, and operating revenues of $32.3 million for the same period in 2006. For the six-month period ended June 30, 2007, the Company reported net income of $36.7 million, net income available to common stockholders of $31.7 million, or $0.50 per diluted common share and operating revenues of $80.8 million.This compares to net income of $27.7 million, net income available to common stockholders of $22.7 million, or $0.39 per diluted common share, and operating revenues of $64.4 million for the same period in 2006. The increases in net income, operating revenues and net income available to common stockholders during the six-month period ended June 30, 2007 were due primarily to $200 million in new investments made throughout 2006, as well as, the impact of an allowance adjustment of $5.0 million, or $0.8 per common share, with respect to straight-line rent recognition recorded in the first quarter of 2007. SECOND QUARTER 2 · In July, the Company declared a quarterly common dividend of $0.27 per share. · The Company reinstated the Company’s Dividend Reinvestment and Common Stock Purchase Plan (the “DRIP”) effective immediately for investment beginning May 15, 2007. · The Company completed a 7.13 million share common stock offering on April 3, 2007, resulting in net proceeds to the Company of $113 million. SECOND QUARTER 2007 RESULTS Operating Revenues and Expenses– Operating revenues for the three months ended June 30, 2007 were $38.2 million.Operating expenses for the three months ended June 30, 2007 totaled $11.6 million, comprised of $8.8 million of depreciation and amortization expense, $2.5 million of general and administrative expenses and $0.3 million of stock-based compensation expense primarily associated with the Company’s issuance of restricted stock and performance grants to executive officers during the quarter (see the Company’s Quarterly Report on Form 10-Q for the three-month period ended March 31, 2007). Other Income and Expense– Other income and expense for the three months ended June 30, 2007 was a net expense of $10.5 million and was primarily comprised of $10.1 million of interest expense and $0.5 million of amortization of deferred financing costs. Funds From Operations– For the three months ended June 30, 2007, reportable FFO available to common stockholders was $22.4 million, or $0.33 per common share, compared to $22.7 million, or $0.39 per common share, for the same period in 2006.The $22.4 million of FFO for the quarter includes $0.3 million of non-cash restricted stock expense and $0.1 million of non-cash FIN 46R consolidation adjustments. The $22.7 million of FFO for the three months ended June 30, 2006, includes the impact of: i) a $0.6 million provision for income taxes; ii) a $5.5 million non-cash increase in the fair value of a derivative; iii) $0.4 million in non-cash accretion investment income; and iv) $0.3 million of non-cash restricted stock amortization. When excluding the above mentioned non-cash or non-recurring items in 2007 and 2006, adjusted FFO was $22.6 million, or $0.34 per common share, for the three months ended June 30, 2007, compared to $17.7 million, or $0.30 per common share, for the same period in 2006.For further information, see the attached “Funds From Operations” schedule and notes. FINANCING ACTIVITIES 7.130 Million Common Stock Offering– As previously announced, on April 3, 2007, the Company completed an underwritten public offering of 7,130,000 shares of Omega common stock at $16.75 per share, less underwriting discounts.The sale included 930,000 shares sold in connection with the exercise of an over-allotment option granted to the underwriters.The Company received approximately $113 million in net proceeds from the sale of the shares, after deducting underwriting discounts.Substantially all the proceeds of the offering were applied to pay down indebtedness. PORTFOLIO DEVELOPMENTS Asset Sales – On June 30, 2007, the Company sold two skilled nursing facilities (“SNFs”) in Texas for their approximate net book values, generating cash proceeds of approximately $1.8 million.These facilities were purchased in the third quarter of 2006 as part of a $171 million 31 facility acquisition. DIVIDENDS Common Dividends – On July 17, 2007, the Board of Directors declared a common stock dividend of $0.27 per share to be paid August 15, 2007 to common stockholders of record on July 31, 2007. Series D Preferred Dividends – On July 17, 2007, the Board of Directors declared the regular quarterly dividends for the 8.375% Series D Cumulative Redeemable Preferred Stock (“Series D Preferred Stock”) to stockholders of record on July 31, 2007.The stockholders of record of the Series D Preferred Stock on July 31, 2007 will be paid dividends in the amount of $0.52344 per preferred share on August 15, 2007.The liquidation preference for our Series D Preferred Stock is $25.00 per share. Regular quarterly preferred dividends for the Series D Preferred Stock represent dividends for the period May 1, 2007 through July 31, 2007. Dividend Reinvestment and Common Stock Purchase Plan – The Company also previously announced the reinstatement of the DRIP effective for investment beginning May 15, 2007.All questions and requests in connection with the DRIP should be directed to the DRIP’s administrator, Computershare, at (800) 519-3111. 2007 ADJUSTED FFO GUIDANCE AFFIRMATION The Company affirms its 2007 adjusted FFO available to common stockholders guidance of between $1.32 and $1.36 per diluted share, as previously announced on April 26, 2007. The Company's adjusted FFO guidance for 2007 excludes the future impacts of acquisitions, gains and losses from the sale of assets, additional divestitures, certain revenue and expense items, capital transactions and restricted stock amortization expense. A reconciliation of the adjusted FFO guidance to the Company's projected GAAP earnings is provided on a schedule attached to this press release.The Company may, from time to time, update its publicly announced adjusted FFO guidance, but it is not obligated to do so. The Company's adjusted FFO guidance is based on a number of assumptions, which are subject to change and many of which are outside the control of the Company.If actual results vary from these assumptions, the Company's expectations may change.There can be no assurance that the Company will achieve its projected results. CONFERENCE CALL The Company will be conducting a conference call on Thursday, July 26, 2007, at 10 a.m. EDT to review the Company’s 2007 second quarter results and current developments.To listen to the conference call via webcast, log on to www.omegahealthcare.com and click the “earnings call” icon on the Company’s home page.Webcast replays of the call will be available on the Company’s website for two weeks following the call. ***** The Company is a real estate investment trust investing in and providing financing to the long-term care industry.At June 30, 2007, the Company owned or held mortgages on 233 SNFs and assisted living facilities with approximately 26,820 beds located in 27 states and operated by 30 third-party healthcare operating companies. FOR FURTHER INFORMATION, CONTACT Bob Stephenson, CFO at (410) 427-1700 This announcement includes forward-looking statements. Actual results may differ materially from those reflected in such forward-looking statements as a result of a variety of factors, including, among other things: (i) uncertainties relating to the business operations of the operators of the Company’s properties, including those relating to reimbursement by third-party payors, regulatory matters and occupancy levels; (ii) regulatory and other changes in the healthcare sector, including without limitation, changes in Medicare reimbursement; (iii) changes in the financial position of the Company’s operators; (iv) the ability of operators in bankruptcy to reject unexpired lease obligations, modify the terms of the Company’s mortgages, and impede the ability of the Company to collect unpaid rent or interest during the pendency of a bankruptcy proceeding and retain security deposits for the debtor's obligations; (v) the availability and cost of capital; (vi) competition in the financing of healthcare facilities; (vii) the Company’s ability to maintain its status as a real estate investment trust and to reach a closing agreement with the Internal Revenue Service with respect to the related party tenant issues described in our Form 10-K filed with the Securities and Exchange Commission on February 23, 2007 (“Form 10-K”); (viii) the impact of the material weakness identified in the management’s report on internal control over financial reporting included in our Form 10-K, including expenses that may be incurred in efforts to remediate such weakness and potential additional costs in preparing and finalizing financial statements in view of such material weakness; and (ix) other factors identified in the Company’s filings with the Securities and Exchange Commission.Statements regarding future events and developments and the Company’s future performance, as well as management's expectations, beliefs, plans, estimates or projections relating to the future, are forward-looking statements. OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, 2007 2006 (Unaudited) ASSETS Real estate properties Land and buildings at cost $ 1,240,132 $ 1,237,165 Less accumulated depreciation (205,761 ) (188,188 ) Real estate properties – net 1,034,371 1,048,977 Mortgage notes receivable – net 32,002 31,886 1,066,373 1,080,863 Other investments – net 26,005 22,078 1,092,378 1,102,941 Assets held for sale – net — 3,568 Total investments – net 1,092,378 1,106,509 Cash and cash equivalents 2,484 729 Restricted cash 4,201 4,117 Accounts receivable – net 59,396 51,194 Other assets 13,036 12,821 Total assets $ 1,171,495 $ 1,175,370 LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ 30,000 $ 150,000 Unsecured borrowings – net 484,722 484,731 Other long–term borrowings 41,410 41,410 Accrued expenses and other liabilities 25,953 28,037 Income tax liabilities 5,646 5,646 Operating liabilities for owned properties — 92 Total liabilities 587,731 709,916 Stockholders’ equity: Preferred stock 118,488 118,488 Common stock and additional paid-in-capital 820,519 700,177 Cumulative net earnings 329,475 292,766 Cumulative dividends paid (641,651 ) (602,910 ) Cumulative dividends – redemption (43,067 ) (43,067 ) Total stockholders’ equity 583,764 465,454 Total liabilities and stockholders’ equity $ 1,171,495 $ 1,175,370 OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues Rental income $ 36,192 $ 29,880 $ 77,069 $ 59,717 Mortgage interest income 888 1,154 1,897 2,338 Other investment income – net 729 947 1,374 1,884 Miscellaneous 353 332 490 441 Total operating revenues 38,162 32,313 80,830 64,380 Expenses Depreciation and amortization 8,831 7,510 17,630 14,995 General and administrative 2,456 2,021 5,003 4,077 Restricted stock expense 309 292 335 585 Total operating expenses 11,596 9,823 22,968 19,657 Income before other income and expense 26,566 22,490 57,862 44,723 Other income (expense): Interest and other investment income 58 69 98 182 Interest (10,073 ) (9,447 ) (21,917 ) (19,056 ) Interest
